DETAILED ACTION
	Claims 1 and 3-5 are pending. Claims 1, 4, and 5 have been amended and claim 2 has been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The structure shown on both page 2 and page 4 is blurry. The Examiner suggests replacing the structure with a cleaner version for printing. Additionally, the specification fails to define m in said structure. The Examiner suggests amending the specification (and claim 1, see below) to define m as “an integer”. Further, the use of the term “200# SOLVENT OIL”, “100# SOLVENT OIL” and “S-100 SOLVENT OIL”, which appears to be a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  The structure shown in claim 1 is blurry. The Examiner suggests replacing the structure with a cleaner version for printing. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 fails to define m in the structure shown. The Examiner suggests amending claim 1 to define m as “an integer”.
	Claims 3-5 are rejected because they depend from rejected based claim 1.
Claim 4 contains the trademark/trade name “200# SOLVENT OIL”, “100# SOLVENT OIL” and “S-100 SOLVENT OIL”. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe a solvent and, accordingly, the identification/description is indefinite. It is unclear what type of solvent, e.g. aromatic, mineral spirit etc., the solvent claimed is thus making the claim indefinite. The Examiner suggests amending claim 4 to include the generic terminology as recited in the remarks filed September 1, 2022.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and objection set forth in this Office action.
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or provide motivation to make/use a photoresist comprising the compound shown in claim 1. The closest prior art Choi teaches an epoxy acrylate resin together with a photosensitizer, leveling agent, and solvent.
Response to Arguments
Due to the amendment filed September 1, 2022 of instant claim 1, the 103 rejection over Choi, and further in view of Qin, has been withdrawn. Applicant’s arguments with regard to these rejections have been considered but are moot due to the amendment of instant claim 1.
Due to the amendment of the specification, some of the objections have been withdrawn, see above. Applicant argues in view of the amendment the objection should be withdrawn.
The Examiner respectfully disagrees. The structure shown on pages 2 and 4 are still blurry and should be replaced with clear structures for printing purposes. The specification still fails to define m. In Applicants’ response to the 112(b) rejection regarding the missing definition, Applicant argues the skilled artisan will recognize that “m”, which could easily be replaced with the term “n”, refers to a number or range of numbers. Filling in the term with a particular number does not require any hard work or undue experimentation and is therefore unnecessary to further define said term. Since the same issue is present in the specification, the Examiner will acknowledge them here. One of ordinary skill would not/could not assume a value for m. The Examiner understands that the structure indicates that it may repeat. However, every symbol displayed in said structure must be defined, whether vague or specific. The Examiner suggests amending the specification (and claim 1) to define m as “an integer”. The specification further fails to define the general terminology for the tradenames 200# SOLVENT OIL, 100# SOLVENT OIL, and S-100 SOLVENT OIL. In Applicants’ response to the 112(b) rejection regarding these tradenames, Applicant argues they are generic names in China and a skilled artisan would recognize their general meanings. Since the same issue is present in the specification, the Examiner will acknowledge said argument here. One of ordinary skill in the art would not necessarily recognize said products. Nevertheless, the general terminology is still required for both the specification and the instant claims. The Examiner suggests amending the specification (and claim 4) to recite the information provided in Applicant’s remarks, i.e. a mixture of petroleum fractions, trimethylbenzene and tetramethylbenzene and ethylbenzene, and light aromatic solvent respectively.
Due to the cancelation of instant claim 2, the objection has been withdrawn. However, the objection was based on the structure that has been placed into claim 1 and is still blurry. Therefore, the subject matter objected to is maintained.
Due to the amendment of instant claim 1, the 112(b) rejection has been withdrawn.
Due to the cancelation of claim 2, and omission of said phraseology in amended claim 1, the 112(b) rejection of claim 2 has been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722